 Case 3:20-cv-06394-FLW-TJB Document 1 Filed 05/27/20 Page 1 of 8 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY



 AFFILIATED ORTHOPAEDIC SPECIALISTS,
 P.A.,                                                     Index No.:

                                  Plaintiff,

                      -against-                            COMPLAINT

 UNITED HEALTHCARE INSURANCE
 COMPANY,

                                  Defendant.


       Plaintiff, Affiliated Orthopaedic Specialists, P.A. (“Plaintiff”), on assignment of Michael

H. (“Patient”), by and through its attorneys, Schwartz Sladkus Reich Greenberg Atlas LLP, by

way of Complaint against United Healthcare Insurance Company (“Defendant”), alleges as

follows:

                          PARTIES, JURISDICTION, AND VENUE

       1.       Plaintiff is a New Jersey medical practice registered to do business in the State of

New Jersey with a principal place of business at 2186 State Highway 27, North Brunswick, New

Jersey 08902.

       2.       Upon information and belief, Defendant is engaged in providing and/or

administering health care plans or policies in the state of New Jersey.

       3.       Jurisdiction is proper in this Court pursuant to 28 U.S.C. § 1331 and 29 U.S.C.

§ 1132(e). The insurance policy at issue is governed by the Employee Retirement Income

Security Act (“ERISA”), 29 U.S.C. § 1001 et seq. The administrative remedies have been

exhausted.




                                                 1
 Case 3:20-cv-06394-FLW-TJB Document 1 Filed 05/27/20 Page 2 of 8 PageID: 2



                                 FACTUAL BACKGROUND

       4.      Plaintiff is a medical practice comprised of physicians that specialize in

orthopedic and spinal surgery.

       5.      On April 1, 2019, Michael H. (“Patient”) underwent invasive surgical treatment of

the lumbar spine, performed by one of Plaintiff’s physicians. (See, Exhibit A, attached hereto.)

       6.      At the time of his treatment, Patient was the beneficiary of an employer-based

health insurance plan for which Defendant served as claims administrator.

       7.      As Plaintiff is not in-network with Defendant, payment for Plaintiff’s services are

subject to the out-of-network provisions of Patient’s insurance plan.

       8.      Prior to treating Patient, Plaintiff verified Patient’s out-of-network insurance

benefits with a representative of Defendant under reference number C6886.

       9.      Defendant’s representative informed Plaintiff that the specific treatment Patient

would receive on April 1, 2019 would be reimbursed at $23,488.00, pursuant to the out-of-

network benefits available under Patient’s insurance plan. (See, Exhibit B, attached hereto.)

       10.     Patient assigned his applicable health insurance rights and benefits to Plaintiff.

       11.     Pursuant to the assignment of benefits, Plaintiff submitted a Health Insurance

Claim Form (“HCFA”) medical bill to Defendant for Patient’s April 1, 2019 treatment in the

amount of $63,871.00. (See, Exhibit C, attached hereto.)

       12.     As per Defendant’s insurance verification, Plaintiff anticipated that, of Plaintiff’s

charges of $63,871.00, $23,488.00 would be covered by Defendant.

       13.     However, in response to Plaintiff’s bill, Defendant issued payment in the total

amount of only $5,581.68. (See, Exhibit D, attached hereto.)




                                                 2
 Case 3:20-cv-06394-FLW-TJB Document 1 Filed 05/27/20 Page 3 of 8 PageID: 3



        14.     Plaintiff submitted multiple internal appeals to Defendant challenging

Defendant’s reimbursement as inconsistent with the terms of Patient’s insurance plan, as well as

the insurance verification process that Plaintiff and Patient relied upon. (See, Exhibit E, attached

hereto.)

        15.     However, Defendant failed to issue any additional reimbursement in response to

Plaintiff’s appeals.

        16.     On August 5, 2019, Patient underwent additional spinal surgery, a surgical fusion

procedure, also performed by one of Plaintiff’s physicians. (See, Exhibit F, attached hereto.)

        17.     Prior to Patient’s August 5, 2019 treatment, Plaintiff verified Patient’s out-of-

network insurance benefits with a representative of Defendant.

        18.     Defendant’s representative informed Plaintiff that Patient’s insurance plan

reimburses out-of-network medical treatment in accordance with the 90th percentile of reasonable

and customary rates.

        19.     Pursuant to published data, the 90th percentile of usual and customary rates for the

treatment Plaintiff performed on Patient on August 5, 2019, in the geographic area where the

treatment was performed, is $153,899.00.

        20.     Plaintiff submitted HCFA medical bills to Defendant at Plaintiff’s billed rate of

$349,398.00 for the services rendered to Patient on August 5, 2019. (See, Exhibit G, attached

hereto.)

        21.     As per Defendant’s insurance verification, Plaintiff anticipated that, of Plaintiff’s

charges of $349,398.00, approximately $153,899.00 would be covered by Defendant.

        22.     However, in response to Plaintiff’s bill, Defendant issued payment in the total

amount of only $19,535.20. (See, Exhibit H, attached hereto.)




                                                  3
 Case 3:20-cv-06394-FLW-TJB Document 1 Filed 05/27/20 Page 4 of 8 PageID: 4



        23.      Thus, while Defendant represented to Plaintiff that Patient’s treatment would be

subject to the 90th percentile of usual and customary rates, Defendant reimbursed Plaintiff

$134,363.80 less than the 90th percentile of usual and customary rates for date of service August

5, 2019 ($153,899.00 – 19,535.20 = $134,363.80).

        24.      Plaintiff submitted multiple internal appeals to Defendant challenging

Defendant’s reimbursement as inconsistent with the terms of Patient’s insurance plan, as well as

the insurance verification process that Plaintiff and Patient relied upon. (See, Exhibit I, attached

hereto.)

        25.      However, Plaintiff failed to issue any additional reimbursement in response to

Plaintiff’s appeals.

        26.      Upon information and belief, Defendant has failed to issue reimbursement for

Patient’s treatment in accordance with the terms of Patient’s insurance plan.

        27.      Upon information and belief, when combining the two dates of service at issue,

the total amount Defendant should have reimbursed Plaintiff for the medical treatment and

services provided to Patient is $177,387.00.

        28.      However, when combining the two dates of service at issue, the total amount

Defendant reimbursed Plaintiff is $25,116.88.

        29.      Moreover, Defendant represented to Plaintiff that Patient would receive

$177,387.00 in reimbursement for services provided to Patient and Plaintiff relied on that

representation to its detriment.

        30.      Plaintiff has thus been damaged in the total amount of $152,270.12 ($177,387.00

- $25,116.88).




                                                 4
 Case 3:20-cv-06394-FLW-TJB Document 1 Filed 05/27/20 Page 5 of 8 PageID: 5



       31.        Accordingly, Plaintiff brings this action for recovery of the outstanding balance,

and Defendant’s breach of fiduciary duty.

                                            COUNT ONE

   FAILURE TO MAKE PAYMENTS PURSUANT TO MEMBER’S PLAN UNDER 29
                        U.S.C. § 1132(a)(1)(B)

       32.        Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 31

of the Complaint as though fully set forth herein.

       33.        Plaintiff avers this Count to the extent ERISA governs this dispute.

       34.        Section 502(a)(1), codified at 29 U.S.C. § 1132(a) provides a cause of action for a

beneficiary or participant seeking payment under a benefits plan.

       35.        Plaintiff has standing to seek such relief based on the assignment of benefits

obtained by Plaintiff from Patient.

       36.        Upon information and belief, Defendant acted in a fiduciary capacity in

administering any claims determined to be governed by ERISA.

       37.        Plaintiff is entitled to recover benefits due to Patient under any applicable ERISA

plan or policy.

       38.        As a result, Plaintiff has been damaged and continues to suffer damages in the

operation of its medical practice.

                                             COUNT TWO

   BREACH OF FIDUCIARY DUTY AND CO-FIDUCIARY DUTY UNDER 29 U.S.C.
           § 1132(a)(3), 29 U.S.C. § 1104(a)(1) and 29 U.S.C. § 1105 (a)


       39.        Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 38

of the Complaint as though fully set forth herein.




                                                   5
 Case 3:20-cv-06394-FLW-TJB Document 1 Filed 05/27/20 Page 6 of 8 PageID: 6



       40.     29 U.S.C. § 1132(a)(3)(B) provides a cause of action by a participant, beneficiary,

or fiduciary to obtain other appropriate equitable relief (i) to redress such violations or (ii) to

enforce any provisions of this subchapter or the terms of the plan.

       41.     Plaintiff seeks redress for Defendant’s breach of fiduciary duty and/or

Defendant’s breach of co-fiduciary duty under 29 U.S.C. § 1132(a)(3), 29 U.S.C. § 1104(a)(1)

and 29 U.S.C. § 1105 (a)

       42.     29 U.S.C. § 1104(a)(1) imposes a “prudent man standard of care” on fiduciaries.

       43.     Specifically, a fiduciary shall discharge its duties with respect to a plan solely in

the interest of the participants and beneficiaries and (A) for the exclusive purpose of: (i)

providing benefits to participants and their beneficiaries; and (ii) defraying reasonable expenses

of administering the plan; (B) with the care, skill, prudence, and diligence under the

circumstances then prevailing that a prudent man acting in a like capacity and familiar with such

matters would use in the conduct of an enterprise of a like character and with like aims; (C) by

diversifying the investments of the plan so as to minimize the risk of large losses, unless under

the circumstances it is clearly prudent not to do so; and (D) in accordance with the documents

and instruments governing the plan insofar as such documents and instruments are consistent

with the provisions of this subchapter and subchapter III of this chapter. 29 U.S.C. § 1104(a)(1).

       44.     29 U.S.C. § 1105(a) imposes liability for breaches of co-fiduciaries.

       45.     Specifically, a fiduciary with respect to a plan shall be liable for a breach of

fiduciary responsibility of another fiduciary with respect to the same plan in the following

circumstances: (1) if he participates knowingly in, or knowingly undertakes to conceal, an act or

omission of such other fiduciary, knowing such act or omission is a breach; (2) if, by his failure

to comply with section 1104(a)(1) [“prudent man standard of care] of this title in the




                                                 6
 Case 3:20-cv-06394-FLW-TJB Document 1 Filed 05/27/20 Page 7 of 8 PageID: 7



administration of his specific responsibilities which give rise to his status as a fiduciary, he has

enabled such other fiduciary to commit a breach; or (3) if he has knowledge of a breach by such

other fiduciary, unless he makes reasonable efforts under the circumstances to remedy the

breach. 29 U.S.C. § 1105(a).

       46.     Here, when Defendant acted to deny payment for the medical bills at issue herein,

and when they responded to the administrative appeals initiated by Plaintiff, they were clearly

acting as a “fiduciary” as that term is defined by ERISA § 1002(21)(A) because, among other

reasons, Defendant acted with discretionary authority or control to deny the payment and to

manage the administration of the employee benefit plan at issue as described above.

       47.     Here, Defendant breached its fiduciary duties by: (1) failing to issue an Adverse

Benefit Determination in accordance with the requirements of ERISA and applicable regulations;

(2) participating knowingly in, or knowingly undertaking to conceal, an act or omission of such

other fiduciary, knowing such act or omission is a breach; (3) failing to make reasonable efforts

under the circumstances to remedy the breach of such other fiduciary; and (4) wrongfully

withholding money belonging to Plaintiff.




                                                 7
 Case 3:20-cv-06394-FLW-TJB Document 1 Filed 05/27/20 Page 8 of 8 PageID: 8



                                    CLAIM FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      A.    For an Order directing Defendant to pay Plaintiff $152,270.12;
      B.    For an Order directing Defendant to pay Plaintiff all benefits Patient would be
            entitled to under the insurance plan or policy issued by Defendant;
      C.    For compensatory damages and interest;
      D.    For attorney’s fees and costs of suit; and
      E.    For such other and further relief as the Court may deem just and equitable.




Dated: New York, New York
       May 27, 2020
                                               SCHWARTZ SLADKUS
                                               REICH GREENBERG ATLAS LLP
                                               Attorneys for Plaintiff


                                        By:    /s/ Michael Gottlieb__
                                               Michael Gottlieb
                                               444 Madison Avenue
                                               New York, New York 10022
                                               (212) 743-7054




                                           8
